Citation Nr: 1620774	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disorder, to include aortic insufficiency with bicuspid aortic value.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	David A. Standridge, Jr., Attorney




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 1985. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  By an August 2010 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for heart problems on the basis that new and material evidence had not been submitted.  By a July 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for sleep apnea and PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his March 2015 Substantive Appeal, elected to be heard by the Board as to his claims.  The Veteran was scheduled to appear on May 18, 2016; however, in a May 16, 2016, telephone communication, the Veteran's attorney requested that the Board hearing be rescheduled to allow sufficient time for the attorney to review the case and gather evidence.  Thus, on remand, the AOJ should reschedule the Veteran for a Board hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a member of the Board.  Notify the Veteran and his attorney of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




